DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-25) in the reply filed on August 19, 2019 is acknowledged. Claims 26-27 remain withdrawn from further consideration as being drawn to a nonelected invention. 


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “robotic mechanism” in claims 8, 12, 13, 17 and “feedback mechanism” in claim 25.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the following elements corresponding to the limitations as follows:
“robotic mechanism” (claims 8, 12, 13, 17) is either the robotic arm 190, Figure 8 or the motors 160, Figure 4B.
“feedback mechanism” (claim 25) is a pressure sensor as explained in par. 0127.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 5-11, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100016707 to Amara in view of US 20150151142 to Tyler.
Regarding Claim 1, Amara discloses a device comprising:
a processor configured to control a robotic system (controller 250, analytic circuitry 230, fig. 2 controls motorized actuators 390, 392 to move ultrasound transducers 370, fig. 3B) to autonomously position a transducer at a plurality of locations adjacent a subject’s skull (par. 0139-0141, controller 250, Fig. 2 provides control instructions to the motors for positioning the transducer with respect to the patient’s skull);
register a position of the transducer relative to the subject’s skull (TCD position is registered to the image map, par. 0015, 0024, which is registered to the skull, par. 0168 with markers); and
autonomously locate a window on the subject’s skull within which an artery can be located (aiming instructions are generated to cause the transducer to move to target points 444, fig. 4-5 and/or target blood vessels par. 0103, 0133-0134 , 0171; 140, fig. 1; by executing a search pattern: “step and shoot” scan path par. 0162, “on the fly” scan path par. 0163, “linear displacement” scan path par. 0167, blood vessel “3D scan conversion” path, par. 0203; 112, 150, fig. 1), from which artery a signal can be returned to the transducer, the signal having an energy level exceeding a predefined threshold (ultrasound hemodynamic information 150, fig. 1, 6), 
wherein the processor autonomously located the window by:
determining a candidate location of the transducer based on the signal (aiming instructions are generated to cause the transducer to move to target points 444, fig. 4-5 and/or target blood vessels par. 0103, 0133-0134 , 0171; 140, fig. 1; by executing a search pattern: “step and shoot” scan path par. 0162, “on the fly” scan path par. 0163, “linear displacement” scan path par. 0167, blood vessel “3D scan conversion” path, par. 0203; 112, 150, fig. 1 and the transducer is positioned at the candidate location based on successful detection of the signal from the artery “until all depths have been evaluated”, par. 0162).
Further, Amara teaches the candidate location determination is performed by directing the transducer to insonate at multiple depths and angles, wherein the signal comprises a plurality of signals, each of the plurality of signals returned at each of the depths and each of the angles, and directing the transducer to insonate at multiple angles comprises re-orienting the transducer (e.g. “step and shoot” scan path par. 0162 or the others cited above);
determining one of the plurality of depths and one of the plurality of angles by interpreting the plurality of signals (determining the targets 444); and
controlling the position of the transducer to maximize signal at the one of the plurality of depths and the one of the plurality of angles (after determining the targets 444, the transducer is aimed at a specific target point 444, for subsequent monitoring, par. 0209).
It is noted that the claim requires the signal to be returned from the artery, not reflection from the skull or other anatomy, which Amara does. 
However, Amara does not teach maximizing a signal strength with respect to the candidate location of the transducer (e.g. fine adjustment). Instead, Amara only teaches identifying the candidate location of the transducer (e.g. course adjustment), in order to return to the candidate locations for future monitoring or treatment (par. 0209).
In the same field of endeavor with respect to identifying blood vessel target locations in the cranium with ultrasound, Tyler teaches identifying a target blood vessel in the cranium by broadly scanning at multiple depths and angles in a search (Fig. 6A) in order to subsequently aim the beam at a desired target (i.e. the candidate location identified based on a blood flow signal, Fig. 6B). In addition, Tyler teaches maximizing the signal strength at the candidate location by
directing the transducer to insonate at multiple depths and angles, wherein the signal comprises a plurality of signals, each of the plurality of signals returned at each of the depths and each of the angles (Fig. 6A is repeated to account for transducer movements with respect to the patient, par. 0147 “adjusting the targeting” based on the repeated aTCD study; par. 0098 teaches broad target scanning at multiple depths and angles as in Fig. 6A), and;
determining one of the plurality of depths and one of the plurality of angles by interpreting the plurality of signals (location 603 is determined to be the optimal location, Fig. 6A; localized target site is identified based on the measured data, par. 0098); and
controlling the position of the transducer at the one of the plurality of depths and the one of the plurality of angles (the transducer is aimed at location 603, Fig. 6B, par. 0098).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to take the candidate location identified in Amara and subsequently maximize its signal strength by repeating the targeting process, as taught by Tyler to be advantageous to account for patient motions between the transducer and the candidate location (par. 0147) that may have occurred since the initial candidate location was determined. Although Tyler is utilizing a different type of fine adjustment (Tyler performs a broad beam scan, as in Fig. 3A, rather than re-orienting the transducer relative to the patient tissue) than Amara, in the proposed combination, the same process of Amara of “step-and-shoot” searching of re-orienting the transducer is used for both course (i.e. initial determination of the candidate location) and fine adjustment (i.e. returning to the candidate location for future monitoring). Tyler is being utilized to demonstrate why the process of Amara would be repeated, i.e. to account for motions.
Regarding Claim 2, Amara further teaches wherein the processor is further configured to cause the robotic system to autonomously locate within the window the ultrasonic signal representative of blood flow within the artery, the signal having the energy level exceeding the predefined threshold (search pattern: “step and shoot” scan path par. 0162, “on the fly” scan path par. 0163, “linear displacement” scan path par. 0167, blood vessel “3D scan conversion” path, par. 0203; 112, 150, fig. 1; the ultrasound detector inherently has a threshold of detection sensitivity to identify heartbeat signal; thresholding can further be used to make a treat/no treat decision, par. 0016).
Regarding Claim 5, Amara further discloses wherein the processor is further configured to record in a database a plurality of locations of the transducer as the robotic system autonomously positions the transducer (hemodynamic map, 112 fig. 1 is implicitly stored in memory/database to carry out the remaining steps).
Regarding Claim 6, Amara further teaches wherein the processor is further configured to record in a database a plurality of energy levels of signals returned to the transducer as the robotic system autonomously positions the transducer (hemodynamic data stored in the map 112, fig. 1 is implicitly stored in memory/database in order to carry out the remaining steps).
Regarding Claim 7, Amara further teaches wherein the processor is further configured to execute a search algorithm stored on non-transitory computer readable media, where the search algorithm uses the signals returned to the transducer to position the transducer (search pattern: “step and shoot” scan path par. 0162, “on the fly” scan path par. 0163, “linear displacement” scan path par. 0167, blood vessel “3D scan conversion” path, par. 0203; 112, 150, fig. 1).
Regarding Claim 8, Amara further teaches a robotic mechanism configured to move the transducer in multiple axes (controller 250, analytic circuitry 230, fig. 2 controls motorized actuators 390, 392 to move ultrasound transducers 370, fig. 3B in multiple axes, X and Y axes, par. 0140, 0142), and the processor is further configured to control pan, tilt, and Z-axis positions of the robotic mechanism (angle of rotation with respect to X-axis, angle of rotation with respect to Y axis, and displacement information which corresponds to Z axis position, par. 0133).
Regarding Claims 9-10, Amara further teaches a database of seed points stored on a non-transitory computer readable media accessible by the processor, which database of seed points is used by the processor, wherein the seed points represent positions of the transducer that have a high likelihood of locating the window (target points 130, fig. 1; 444, fig. 4-5).
Regarding Claim 11, Amara further teaches executing a search algorithm, the search algorithm being configured to use dynamic dwell time at a plurality of locations searched (e.g. “3D scan conversion” algorithm, par. 0203, is used to search for maximum flow or average flow at different coordinate locations along a blood vessel, can be considered to have dynamic dwell time because different time windows would be required for different depths).
Regarding Claim 14, Amara further teaches a robotic headset within which the transducer is mounted (fig. 2-3).
	Regarding Claim 15, Amara further teaches wherein the processor is further configured to cause the robotic system to build a vascular map of the brain inside the subject’s skull (112, 150, fig. 1).
	Regarding Claim 16, Amara further teaches wherein said transducer comprises an ultrasound probe (transcranial Doppler ultrasound probe 270, fig. 2-3).
	Regarding Claims 17-21, Amara in view of Tyler teaches the invention as for claims 1-2, 5-11, 14-16 above. Further, Amara can be considered to teach “a robotic mechanism controlled by the processor configured to move the transducer to scan for and locate a window in a skull of a subject” because manual positioning (par. 0137) is considered an equivalent to the robotic mechanism disclosed by Applicant (see 112f interpretation above). Amara also teaches a mechanical robotic mechanism with angle of rotation with respect to X-axis, angle of rotation with respect to Y axis, and displacement information which corresponds to Z axis position (par. 0133).  With regard to claim 20, Amara further teaches a visual window guide, wherein the robotic mechanism is further configured to use the visual window guide for initial registration (markers, par. 0168).
 

Claims 12-13 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100016707 to Amara in view of US 20150151142 to Tyler, as applied to claims 1 and 17 above, in further view of Qui titled “A Robotic Holder of Transcranial Doppler Probe for CBFV Auto-Searching” (submitted by Applicant in IDS 7/23/18).
Regarding Claims 12-13 and 22-24, Amara does not teach a four, five or six degree of freedom robotic mechanism. Instead, Amara teaches a robotic mechanism with angle of rotation with respect to X-axis, angle of rotation with respect to Y axis, and displacement information which corresponds to Z axis position (par. 0133). Translational measurements along X and Y directions are instead manually positioned and held in place by a headset (par. 0137).
Qui teaches a robotic mechanism for positioning an ultrasound transcranial Doppler transducer on a head of a subject to aim it at a target within the cranium at an optimal angle. Qui automates the positioning of the transducer in all degrees of movement, with discrete robotic controls for four degrees of movement (page 1286, section II first sentence) and additional degree of movements with combination of movements (e.g. trajectory shown in Fig. 6b) and pressure regulation (z-direction movement to regulate pressure, page 1285 section C). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide additional degrees of freedom in the system of Amara as taught by Qui to be advantageous for automating positioning of the transducer at an optimal angle and regulating its pressure on a skull surface.
Regarding Claim 25, Amara does not teach a feedback mechanism (e.g. a pressure sensor) used to adjust location due to subject movement. However, Amara teaches maintaining sufficient constant pressure with cushions (par. 0075).
Qui teaches a pressure regulation mechanism for providing feedback to adjust for patient movement with respect to the probe in order to maintain a constant force between the probe and the patient’s head (spring with dam-board, page 1285, section C; may include pressure sensor for improved precision, page 1289, section C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the feedback mechanism of Qui to regulate the pressure in the system of Amara in order to maintain a constant force despite movements between the probe and the patient.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-25 have been considered but are not entirely persuasive. Applicant argues that Tyler does not teach scanning at multiple depths and angles. Examiner does not agree. Fig. 6A of Tyler shows a beam scan area that covers a volume, of which necessarily includes multiple depths and angles. The claim language does not preclude a simultaneous scanning of multiple angles/depths. Applicant further argues that Tyler does not teach “directing the transducer to insonate at multiple angles comprises re-orienting the transducer”. Examiner agrees with this interpretation. Tyler’s transducer is not re-oriented in Fig. 6A with respect to the patient tissue to achieve the volume scan; instead, it is electronically steered. However, the proposed combination of teachings from Amara and Tyler has been reconsidered in light of the amendment to the claims. There remains motivation to repeat the same process of Amara to achieve the effect as in Tyler, that being to provide fine control of the insonating beam to account for patient motions between the transducer and tissue. See MPEP 2144.04(IV)(B).

Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s patents that have recently issued and include robotic positioning of TCD: 11207054, 11190677, 11154273, 11129587, 11090026, 10709417.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799